Case 1:19-cr-00127-PAE-ST Document 107 Filed 12/07/20 Page 1 of 2 PageID #: 607

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
ALK                                              271 Cadman Plaza East
F. #2018R02184                                   Brooklyn, New York 11201



                                                 December 7, 2020

By E-mail and ECF

The Honorable Paul A. Engelmayer
United States District Court
Eastern District of New York
Sitting by designation
40 Foley Square
New York, New York 10007

              Re:    United States v. Lucio Celli
                     Criminal Docket No. 19-127 (PAE)

Dear Judge Engelmayer:

               Pursuant to the Court’s Emergency Individual Rules and Practices in light of
COVID-19, the government respectfully submits this letter to inform the Court that the
parties agree that the Court may conduct the status conference in the above-referenced case
scheduled for Tuesday, December 15, 2020 at 2:00 p.m., by video or telephone. On
September 21, 2020, Chief Judge Roslynn R. Mauskopf issued Administrative Order No.
2020-13-2, which, consistent with the Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act passed by Congress on March 27, 2020, renewed authorization for judges in
the Eastern District of New York to continue to use video conferencing, or telephone
conferencing if video conferencing is not reasonably available for use, to conduct criminal
proceedings. On December 3, 2020, Chief Judge Mauskopf ordered that, for the period
December 4, 2020 through January 19, 2021, all criminal proceedings shall be conducted
remotely, unless the defendant declines to waive the right to be physically present and the
Court concludes that the matter cannot be postponed in accordance with the CARES Act.

              The government is advised that defense counsel and the defendant have
conferred, and the defendant consents to appearing by video or telephone for the December
Case 1:19-cr-00127-PAE-ST Document 107 Filed 12/07/20 Page 2 of 2 PageID #: 608




15, 2020 status conference. Additionally, defense counsel anticipates filing a written waiver
of right to be present signed by the defendant.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/ Anna Karamigios
                                                  Anna L. Karamigios
                                                  Assistant U.S. Attorney
                                                  (718) 254-6225

CC:    Benjamin Silverman, Esq. (by E-mail and ECF)




                                              2
